Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (Design Analysis of an MPI Human Functional Brain Scanner, International Journal of Magnetic Particle Imaging, Infinite Science Publishing, vol. 3, no. 1), hereinafter referred to as Mason.	With respect to claims 1 and 14, Mason teaches an electromagnetic device for magnetic particle imaging, comprising: 	a return yoke having a gap, which extends in a Y direction and forms a magnetic field space, when a width direction of the magnetic field space is defined as an X direction, and a length direction of the magnetic field space is defined as the Y direction (Fig. 5); 	a gradient magnetic field generator, which is provided to the return yoke, and is configured to generate, in the magnetic field space, a gradient magnetic field in the X direction, and to form, in the magnetic field space, a zero-field region extending in the Y direction (Fig. 1, page 3, left column); 	an alternating magnetic field generator, which is provided to the return yoke, and is configured to generate an alternating magnetic field in the magnetic field space (Fig. 5, Page 5); and 	a rotation mechanism configured to rotate, when a direction perpendicular to the X direction and the Y direction is defined as a Z direction, the gradient magnetic field and the alternating magnetic .
Allowable Subject Matter
Claims 5-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "return yoke includes: an alternating magnetic field yoke, which is provided to correspond to the alternating magnetic field, and extends in the Y direction; and a pair of gradient magnetic field yokes provided to correspond to the gradient magnetic field, which are arranged on an inside of the alternating magnetic field yoke, and extend in the Y direction to be opposed to each other" in combination with the remaining claim elements as set forth in claims 5-11.	The prior art does not disclose or suggest the claimed "return yoke includes: an alternating magnetic field yoke, which is provided to correspond to the alternating magnetic field, and extends in the Y direction; an upper gradient magnetic field yoke provided to correspond to the gradient magnetic field, which is arranged on an inside of the alternating magnetic field yoke, and extends in the Y .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Heinen et al. (US 10,215,826 B2) teaches an MPI scanner with moving permanent magnetic elements.	Goodwill (US 2018/0017641 A1) teaches magnetic particle imaging.
Goodwill et al. (US 2015/0008910 A1) teaches techniques for magnetic particle imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852